United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0879
Issued: December 13, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 19, 2018 appellant filed a timely appeal from a February 8, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a right knee
condition causally related to the accepted June 10, 2017 employment incident.
FACTUAL HISTORY
On July 14, 2017 appellant, then a 45-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that she sustained a right knee injury while at work on June 10, 2017. She
explained that when she stepped out of her vehicle that day she felt pain in her right knee and that
1

5 U.S.C. § 8101 et seq.

the pain increased as she continued on her route. Appellant did not indicate that she had stopped
work.
By development letter dated July 26, 2017, OWCP advised appellant that additional factual
and medical evidence was necessary to establish her traumatic injury claim. It afforded her 30
days to submit the necessary evidence.
Appellant subsequently submitted a June 28, 2017 narrative statement, explaining that she
was initially advised to file a notice of occupational disease (Form CA-2) following the claimed
June 10, 2017 employment incident. She provided a copy of a July 6, 2017 occupational disease
claim form, which noted the June 10, 2017 employment incident and also noted that she had
previously injured her right knee in June 2016.2
In a June 13, 2017 report, Dr. Heather R. Cichanowski, a Board-certified family
practitioner, noted that appellant had a “June 4, 2017” work-related injury. She provided work
restrictions for the right knee and requested a magnetic resonance imaging (MRI) scan.
In an August 15, 2017 report, Dr. Cichanowski noted that she originally saw appellant on
June 8, 2016 for right leg and knee pain. Appellant reported that in June 2016, she had stepped
out of a motor vehicle at work and felt her leg roll. She went to the emergency room the next
morning and an ultrasound showed a Baker’s cyst. Dr. Cichanowski stated that on June 8 and 13,
2016, she diagnosed a right Baker’s cyst and right medial meniscus derangement and that appellant
had reached maximum medical improvement on January 11, 2017. She indicated that she next
saw appellant on June 13, 2017 and that appellant reported that she left work on Saturday and her
right knee began to hurt and she was limping. Dr. Cichanowski opined that appellant had
reaggravated her medial meniscus from the June 2016 work injury. She noted that clinically most
medial meniscus derangements do not completely heal and, while a derangement can improve over
time, they can get reaggravated. Dr. Cichanowski requested an MRI scan and reiterated her
opinion that appellant’s current knee symptomatology was a reaggravation of the June 2016 work
injury.
By decision dated August 30, 2017, OWCP denied appellant’s traumatic injury claim. It
found that she had not established that the claimed June 10, 2017 employment incident occurred
as alleged. As such, OWCP found that appellant had not established an injury as defined under
FECA.
Appellant subsequently submitted a copy of an August 21, 2017 right knee MRI scan
report, which revealed radial tear posterior horn right knee medial meniscus, intracruciate anterior
cruciate ligament (ACL) ganglion cyst, tricompartmental right knee chondrosis, small right knee
joint effusion and moderate-sized Baker’s cyst.
In an August 28, 2017 report, Dr. Cichanowski indicated that appellant was seen for a
follow-up of right Baker’s cyst and right medial meniscus derangement from a June 2016 work
injury. The results of appellant’s June 13 and August 3, 2017 visits were recorded along with the
results of the August 21, 2017 right knee MRI scan and examination findings. Dr. Cichanowski
2

Appellant claimed a right knee injury on June 5, 2016 under OWCP file number xxxxxx167.

2

provided an assessment of right Baker’s cyst, right medial meniscus derangement and right knee
osteoarthritis. She opined that appellant’s current knee pain was exacerbated by the June 2016
work injury. Dr. Cichanowski continued appellant on work restrictions.
In an August 30, 2017 report, Dr. Gregory R. Hildebrand, an orthopedic surgeon, indicated
that appellant had two different right knee injuries, one on “June 4, 2016” and the other on June 10,
2017, when she twisted her knee while getting out of her mail truck. He noted that a June 8, 2016
right knee x-ray showed evidence of an effusion and early osteophyte formation within the
proximal patella and medial aspect of the notch.3 The August 21, 2017 right knee MRI scan
showed a radial tear in the posterior horn of the medial meniscus, areas of grade 3-4 chondral
changes, and a large Baker’s cyst. Dr. Hildebrand provided an impression of right knee pain, right
knee complex medial meniscus tear, and right knee chondral loss. On September 6, 2017 appellant
underwent a right knee arthroscopic partial meniscectomy and chondroplasty, which
Dr. Hildebrand performed.
On September 14, 2017 appellant requested a review of the written record by an OWCP
hearing representative.
By decision dated February 8, 2018, an OWCP hearing representative modified the prior
decision to reflect that fact of injury was established. However, the claim remained denied as the
evidence of record was insufficient to establish a right knee condition causally related to the
accepted June 10, 2017 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
In order to determine whether an employee actually sustained an injury in the performance
of duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.7 The second component is whether the
3

The Board notes that the case record does not contain a copy of a June 8, 2016 x-ray report.

4

Supra note 1.

5

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

6

Michael E. Smith, 50 ECAB 313 (1999).

7

Elaine Pendleton, supra note 5.

3

employment incident caused a personal injury and generally can be established only by medical
evidence.
Rationalized medical opinion evidence is required to establish causal relationship.8 The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant. This medical opinion must include an accurate
history of the employee’s employment injury and must explain how the condition is related to the
injury. The weight of medical evidence is determined by its reliability, its probative value, its
convincing quality, the care of analysis manifested, and the medical rationale expressed in support
of the physician’s opinion.9
ANALYSIS
The Board finds that appellant has not established a right knee condition causally related
to the accepted June 10, 2017 employment incident.
Dr. Cichanowski initially treated appellant for a prior knee injury from June 2016 wherein
she had diagnosed a right Baker’s cyst and right medial meniscus derangement. In her August 15,
2017 report, she opined that appellant had reaggravated her right knee medial meniscus from the
June 2016 work injury. Dr. Cichanowski did not provide a history of the accepted June 10, 2017
employment incident, but rather explained that appellant had experienced knee pain on the
Saturday prior to June 13, 2017 after she got off work. At best, Dr. Cichanowski provided a limited
history of injury.10 While she also noted that clinically most medial meniscus derangements did
not fully heal and could get reaggravated, Dr. Cichanowski did not provide an opinion as to how
physiologically appellant’s right knee medial meniscus derangement from the prior injury was
reaggravated when appellant stepped out of her work vehicle on June 10, 2017. She offered only
a general conclusion on causal relationship. A mere conclusion without necessary rationale
explaining why the physician believes that a claimant’s accepted employment incident resulted in
the diagnosed condition is insufficient.11
In her August 28, 2017 report, Dr. Cichanowski opined that appellant’s current knee pain
was exacerbated by the June 2016 work incident. However, she did not provide a history of
appellant’s June 10, 2017 employment incident or an opinion relating appellant’s current

8

S.F., Docket No. 18-0296 (issued July 26, 2018).

9

James Mack, 43 ECAB 321 (1991).

10

See Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history have little
probative value).
11

See C.P., Docket No. 18-0665 (issued November 8, 2018).

4

diagnosed condition to the accepted June 10, 2017 employment incident.12 As such, her reports
are of limited probative value on the issue of causal relationship.
In his August 30, 2017 report, Dr. Hildebrand accurately noted the history of injury,
reviewed diagnostic testing, and provided an impression of right knee pain, right knee complex
medial meniscus tear, and right knee chondral loss. However, he did not provide an opinion on
the cause of appellant’s conditions. The Board has held that medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of no probative value on the issue
of causal relationship.13
The remaining evidence of record is also insufficient to establish causal relationship
between appellant’s right knee conditions and the accepted June 10, 2017 employment incident.
Appellant submitted an August 21, 2017 right knee MRI scan report; however, the Board has
previously explained that diagnostic testing lacks probative value with regard to the issue of causal
relationship as it does not offer any opinion regarding the cause of an employee’s condition.14
On appeal, appellant argues that her right knee was reinjured while in the performance of
duty. An award of compensation may not be based on surmise, conjecture, speculation, or on the
employee’s own belief of causal relationship.15 Appellant’s honest belief that her accepted
employment incident caused her right knee injury, however sincerely held, does not constitute
medical evidence sufficient to establish causal relationship.16 In the instant case, the record lacks
rationalized medical evidence establishing causal relationship between the June 10, 2017
employment incident and her diagnosed right knee conditions. Thus, appellant has not met her
burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right knee
condition causally related to the accepted June 10, 2017 employment incident.

12

Supra note 10.

13

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

14

See E.F., Docket No. 17-2005 (issued June 15, 2018).

15

D.D., 57 ECAB 734 (2006).

16

See J.S., Docket No. 17-0967 (issued August 23, 2017).

5

ORDER
IT IS HEREBY ORDERED THAT the February 8, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 13, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

